department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb significant index number cyp che ‘ a hark arrkek kk kkkkkrekkek keke khekkkkekeakkekeeree erate kikhkakik ke ekikaikekik aker kiara eee eekkee in re request for waiver of the minimum_funding_standard for khk kkkkkkkekkikkkeekrer kkh k hhh hii hhi hii kia kiki aia shag eee aera eia ree rieerere e n e rkkkkekekeee company me krakkkakekekeeeeeeaekeee plan kkh kaki fhke ere eere dear kkk kkkkkkekeeke this letter constitutes notice that a waiver of the required minimum_funding contribution for the plan for the plan_year ending june _ is denied the company is a law firm that practices primarily in the areas of torts and insurance litigation sec_412 of the internal_revenue_code provides that a waiver of the minimum_required_contribution may be granted if an employer is unable to satisfy the minimum_funding_standard for a plan_year without temporary substantial business hardship and annlication of the standard would be adverse to the interests of plan participan‘s tn the aggregate the factors taken into account in determining temporary substantial business hardship include but are not limited to whether or not the employer is operating at an economic loss there is substantial unemployment or underemployment in the trade_or_business and in the industry concerned the sales and profits of the industry concerned are depressed or declining and it is reasonable to expect that the plan will be continued only if the waiver is granted after considering all financial information the company has supplied we have determined that the company’s financial situation did not meet the standard to grant a waiver of the minimum_funding_standard furthermore the company’s submission shows that it had increased compensation to its equity partners by a significant amount during the plan_year at issue the amount of the increase was greater than the minimum_required_contribution for the plan_year ending june request for a waiver of the minimum_funding_standard for the plan_year ending june therefore your __ ' is denied you should note that excise_taxes under sec_4971 of the internal revenue code code are currently due on the minimum_funding requirement for the you should file a form_5330 as soon as possible to plan_year ending june report and pay the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the if you require further assistance in this matter please contac keke kkkkkkek at kkk ak - kkk sincerely wil yee william hulteng manager employee_plans technical
